Exhibit 10.29

 

 

RAYONIER

ANNUAL CORPORATE BONUS PROGRAM

(as amended and restated December 11, 2008)



--------------------------------------------------------------------------------

Rayonier

Annual Corporate Bonus Program

 

1. Purpose

This Rayonier Annual Corporate Bonus Program (“Bonus Program”) is adopted
pursuant to the Rayonier Non-Equity Incentive Plan (the “Plan”) and is the
vehicle through which the Compensation and Management Development Committee (the
“Committee”) of the Rayonier Board of Directors will make awards to key
personnel that have an impact on the Company’s achievement of annual or other
short-term Performance Objectives.

The Bonus Program is effective for Performance Periods designated by the
Committee until such time as the Bonus Program is modified or terminated.

 

2. Definitions

For purposes of the Bonus Program, the following terms have the indicated
definitions. Terms not defined here have the same meaning as under the Plan.

 

  (a)

“Available Bonus Pool” means with respect to any Performance Period, the sum of
the Preliminary Bonus Awards for all Designated Employees excluding Covered
Executives; provided that, such sum shall not exceed the amount specified in
Section 4(a).

 

  (b)

“Bonus Award” means the bonus payable in respect of a specified Performance
Period to a Designated Employee determined in accordance with Section 4.

 

  (c)

“Bonus Program” means this Rayonier Annual Corporate Bonus Program, as it may be
modified from time to time by the Committee.

 

  (d)

“Business Unit Performance Factor” or “BUPF” has the meaning set forth in
Section 6.

 

  (e)

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time, and the applicable regulations thereunder.

 

  (f)

“Corporate Performance Factor” or “CPF” has the meaning set forth in Section 5.

 

  (g)

“Covered Executive” has the same meaning as set forth in the Plan.

 

  (h)

“Designated Employees” means with respect to any applicable Performance Period,
the Covered Executives and other employees designated by Salary Grade 15 or
higher, or otherwise, by the Committee prior to the end of the first quarter of
the Performance Period.

 

  (i)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (j)

“Performance Period” means the Company’s fiscal year or any other period
designated by the Committee with respect to which Bonus Awards are granted.

 

1



--------------------------------------------------------------------------------

  (k)

“Performance Bonus Award” has the meaning set forth in the Plan and is the Bonus
Award determined in accordance with this Bonus Program and the Plan.

 

  (l)

“Plan” means the Rayonier Non-Equity Incentive Plan, pursuant to which this
Bonus Program is adopted, or any successor thereto.

 

  (m)

“Preliminary Bonus Award” means:

 

  (i)

for Designated Employees other than Covered Executives, the product of
multiplying (a) the employee’s Target Award times (b) the sum of (x) the
Corporate Payout Level calculated in accordance with Exhibit A and (y) if
applicable, the Business Unit Payout Level(s) calculated in accordance with
Exhibit B, in each case first multiplied by the applicable weighting percentage
as determined by the Committee; and

 

  (ii)

for Covered Executives, an amount equal to 200% of the executive’s Target Award
unless both the Corporate Payout Level and, if applicable, the Business Unit
Payout Level(s) are 0%, in which case the Preliminary Bonus Award will be zero.

 

  (n)

“Target Award” means with respect to a Designated Employee, the amount expressed
as a percent of the Designated Employee’s Performance Period end base salary.

 

3. Administration

The Committee shall administer the Bonus Program for all Designated Employees in
accordance with the Plan, provided that, as specified in the Committee’s
Charter, the Bonus Award for the Chief Executive Officer shall be subject to
review and approval by the independent members of the Board of Directors.

Before payment of any Bonus Award is made to a Covered Executive under this
Bonus Program, the Committee shall have complied with the provisions of
Section 4.

 

4. Procedures for Establishing and Determining Performance Bonus Awards

 

  (a)

Maximum Bonus Pool for a Performance Period. The aggregate amount payable as
Bonus Awards for any Performance Period for all Designated Employees shall not
exceed 200% of the sum of the Target Bonus Awards for all Executives.

 

  (b)

Setting Performance Goals, Performance Objectives and Target Awards. Not later
than the end of the first quarter of each Performance Period (or by such earlier
time as may be required in the future by the applicable provisions of the Code
in the case of Covered Executives), the Committee shall:

 

  (i)

Determine the class of Designated Employees who will participate in the Bonus
Program for the particular Performance Period;

 

  (ii)

Determine the parameters of the Corporate Performance Factor to be applied for
the Performance Period in accordance with Section 5(a) and substantially in the
form set forth on Exhibit A;

 

  (iii)

Determine the parameters of the Business Unit Performance Factors to be applied
for the Performance Period in accordance with Section 6(a) and substantially in
the form set forth on Exhibit B;

 

2



--------------------------------------------------------------------------------

  (iv)

Establish the Target Award for the Performance Period for the class of
Designated Employees covered by the Bonus Program, including for each Covered
Executive, by reference to a percent of base salary by Salary Grade at the end
of the performance period as set forth on Exhibit C; and

 

  (v)

Establish the weightings to be given CPF and one or more BUPFs for each
Designated Employee.

 

  (c)

Calculation of Performance Bonus Awards. In the case of Designated Employees who
are not Covered Executives, individual Performance Bonus Awards are determined
based upon the Designated Employee’s Preliminary Bonus Award, adjusted up to
+/-30% based upon the Designated Employee’s performance against identified
individual objectives established for each Designated Employee; provided that,
the sum of all Performance Bonus Awards for Designated Employees who are not
Covered Executives cannot exceed the Available Bonus Pool. Covered Executive
Performance Bonus Awards are calculated pursuant to (d) (ii) of this Section 4.

 

  (d)

Certification of CPF and BUPFs and Finalization of Bonus Awards. At the end of
each Performance Period, the Committee shall:

 

  (i)

Review the calculation of the Available Bonus Pool and the Preliminary Bonus
Award payout levels for all Designated Employees covered by the Bonus Program,
and if the Committee deems necessary or appropriate, exercise its discretion to
reduce the Available Bonus Pool based on such factors as it may deem relevant.
Preliminary Bonus Awards of Designated Employees that comprise the Available
Bonus Pool will be reduced proportionately in the event of such a discretionary
reduction;

 

  (ii)

With respect to each Covered Executives, determine the reductions if any to the
Covered Executives’ Preliminary Bonus Awards based upon the Committee’s review
of each Covered Executive’s performance in terms of the CPF and BUPF(s), if
applicable, and performance against identified individual objectives established
for each Covered Executive; with such determination in the sole negative
discretion of the Committee;

 

  (iii)

Establish the form of payment and the payment date for Bonus Awards for the
Performance Period for Covered Executives as provided in Section 7; and

 

  (iv)

Prior to the payment of a Bonus Award to any Covered Executive, certify by
Committee resolution or otherwise in writing, in accordance with the
requirements of Section 162(m) of the Code and Section 5(e)(B) of the Plan,
whether the material terms for paying such Bonus Award in respect of the
Performance Period have been achieved or met.

 

5. Corporate Performance Factor

 

  (a)

Criteria for Establishing the CPF. The “Corporate Performance Factor” shall
consist of those Performance Goals permitted under the Plan that are selected by
the Committee for the specified Performance Period, and weighted as designated
by the Committee for such Performance Period so as to reflect Performance
Objectives under the Plan. Such selection and weighting in determining the
Corporate Performance Factor may be changed from time to time by the Committee
consistent with the provisions of the Plan in respect of Covered Executives,
provided that with respect to a particular Performance Period, the Corporate
Performance Factor shall be established generally prior to the commencement of
such Performance Period and in all events not later than the end of the first
quarter of any Performance Period.

 

3



--------------------------------------------------------------------------------

  (b)

Initial CPF Performance Goals and Parameters. The Corporate Performance Factor
shall be computed as specified in Exhibit A hereto until changed by the
Committee as provided in Section 5(a), with such adjustments to reported
earnings for accounting rule changes, special non-recurring items, discontinued
operations, and similar adjustments as are approved by the Committee made so as
to provide consistent measurements of continuing corporate performance.

 

6. Business Unit Performance Factors

 

  (a)

Criteria for Establishing and Calculating Business Unit Performance Factors. A
Business Unit Performance Factor shall be calculated for on each individual
business based on the unit’s performance against those Performance Goals
permitted under the Plan that are selected by the Committee for the specified
Performance Period, and weighted as designated by the Committee for such
Performance Period so as to reflect Performance Objectives under the Plan. Such
selection and weighting in determining the Business Unit Performance Factor may
be changed from time to time by the Committee consistent with the provisions of
the Plan in respect of Covered Executives, provided that with respect to a
particular Performance Period, the Business Unit Performance Factor shall be
established generally prior to the commencement of such Performance Period and
in all events not later than the end of the first quarter of any Performance
Period.

 

  (b)

Initial BUPF Performance Goals and Parameters. The Business Unit Performance
Factors shall be computed as specified in Exhibit B hereto until changed by the
Committee as provided in Section 6(a), with such adjustments to reported
earnings for accounting rule changes, special non-recurring items, discontinued
operations, and similar adjustments as are approved by the Committee made so as
to provide consistent measurements of continuing corporate performance.

 

7. Payment of Bonus Awards

 

  (a)

Entitlement to Payments Generally. Subject to Sections 4(d)(iii) and (iv) for
Covered Executives, Bonus Awards for a Performance Period shall be paid at such
time as designated by the Committee following the closing of the Performance
Period and its determination of the final Bonus Awards as provided in
Section 4(d), to Designated Employees who are employed by the Company on the
payment date or whose employment terminated as a result of death, disability or
normal retirement following the end of the applicable Performance Period. The
Chief Executive Officer shall determine if a pro-rated Bonus Award shall be paid
to any Designated Employee, other than a Covered Executive, whose employment
terminated as a result of death, disability or normal retirement during the
applicable Performance Period. Except as provided in the previous sentence, the
Committee shall determine in its sole discretion if a Bonus Award shall be paid
to any Designated Employee who is not employed by the Company on the payment
date.

 

4



--------------------------------------------------------------------------------

  (b)

Employment After Commencing of a Performance Period. Subject to such
modifications as may be approved by the Committee, Designated Employees who
commence employment after the start of a Performance Period may be granted a
Bonus Award determined pro-rata for the term of such employee’s employment
during the Performance Period. To the extent a new Designated Employee may
become entitled to a Bonus Award hereunder, a Target Bonus Award shall be
computed for such Designated Employee to reflect such pro-rata participation and
the Available Bonus Pool shall be adjusted to reflect such Target Bonus.

 

  (c)

Form of Payment. Bonus Awards shall be paid in cash, except that Bonus Awards
that are Performance Bonus Awards for Covered Executives may be paid in cash,
stock, other stock-based or stock-denominated units or any combination thereof
as determined by the Committee. Stock or stock-based awards may be granted under
the terms and conditions of the Plan applicable to stock awards under the Plan
and in compliance with the applicable rules of the Exchange Act.

 

  (d)

Timing of Payments. Before payment of any Bonus Award is made to a Covered
Executive under this Bonus Program, the Committee shall have complied with the
provisions of Section 4. It is anticipated that for Designated Employees other
than Covered Executives, if authorized by the Committee, payments of Bonus
Awards can be based on preliminary data available in the last month of the
Performance Period and made shortly after the end of the Performance Period,
subject to confirmation following the close of the Performance Period by report
to the Committee at its next regularly scheduled meeting following such payments
indicating that payment was made in compliance with the terms of the Bonus
Program. The time of payment shall be as determined by the Committee, though it
is anticipated that payment shall be made so as not to have any payments under
this program subject to the provisions of Section 409A of the Code.

 

8. Termination and Amendment

Subject to the provisions of the Plan, the Committee may terminate or amend the
Bonus Program at any time.

 

9. Other Provisions

 

  (a)

No Designated Employee shall have any claim or right to be granted a Bonus Award
under the Bonus Program until such Bonus Award is actually made. Neither the
existence of this Bonus Program, nor any action taken hereunder, shall be
construed as giving any Designated Employee any right to be retained in the
employ of the Company or in any way interfere with or limit the right of the
Company to terminate any Designated Employee’s employment at any time. Nothing
contained in this Bonus Program shall limit the ability of the Company to make
payments or awards to Designated Employees under any other plan, agreement or
arrangement in effect at time the Bonus Program is established or upon a
subsequent date.

 

  (b)

No employee shall, at any time, have a right to become a Designated Employee in
the Bonus Program for any Performance Period, for any reason, including
notwithstanding the individual’s having previously participated in the Bonus
Program.

 

5



--------------------------------------------------------------------------------

  (c)

The Company shall have the right to deduct from a Bonus Award or from any other
amounts due the Designated Employee from the Company, any taxes or other amounts
required or permitted to be withheld by law.

 

  (d)

No Designated Employee or any other party claiming an interest in amounts earned
under the Bonus Program shall have any interest whatsoever in any specific asset
of the Company. To the extent that any person or entity acquires a right to
receive payments under the Bonus Program, such rights shall be that of an
unsecured general creditor of the Company.

 

  (e)

All questions pertaining to the construction, regulation, validity and effect of
the provisions of the Bonus Program shall be determined in the sole discretion
of the Committee pursuant to the Plan.

 

  (f)

With the exception of payments made following the death of a Designated
Employee, the rights and benefits of a Designated Employee hereunder are
personal to the Designated Employee and shall not be subject to any voluntary or
involuntary alienation, assignment, pledge, transfer, encumbrance, attachment,
garnishment or other disposition.

 

  (g)

Bonus Awards under this Bonus Program shall not constitute compensation for the
purpose of determining participation or benefits under any other plan of the
Company unless specifically included as compensation in such plan.

 

  (h)

If any provision of this Bonus Program would cause a Performance Bonus Award not
to constitute “qualified performance-based compensation” under Section 162(m)
with respect to a Covered Executive, that provision shall be severed from, and
shall be deemed not to be a part of, the Bonus Program, in respect of such
Covered Executive but the other provisions hereof shall remain in full force and
effect.

 

  (i)

In the event that changes are made to Section 162(m) to permit greater
flexibility under the Bonus Program, the Committee may make any adjustments it
deems appropriate.

 

  (j)

This Bonus Program is governed by the Plan, and the Committee reserves the full
discretion provided for under the Plan in administering this Bonus Program.

 

10. Adoption Date

This Bonus Program was first adopted by the Committee on December 9, 2004 with
application for Performance Periods commencing January 1, 2005, and amended and
restated as herein provided on December 11, 2008, with application for
Performance Periods commencing January 1, 2009.

 

Administration

December 2008

 

6



--------------------------------------------------------------------------------

Exhibit A

RAYONIER

ANNUAL CORPORATE BONUS PROGRAM

METHODOLOGY FOR COMPUTING THE

CORPORATE PERFORMANCE FACTOR

FOR THE 2009 PERFORMANCE PERIOD

 

2009 Performance Goals    Weighting

 

Financial Measures

 

  

 

80%

 

    

 

Net Income vs. Budget        

(weighted 50%)

 

  

 

NI divided by Budget NI

         

 

CAD vs. Budget

(weighted 50%)

  

 

CAD divided by Budget CAD

Apply formula separately for actual cumulative CAD vs. budget

for each quarter ending 3/31, 6/30, 9/30 and 12/31 within the

Performance Period.

 

    

 

Strategic Measures (as reviewed and approved by the Committee)

 

   20%

 

Computation of the Corporate Payout Factor:

 

  •  

Apply the Performance Goal calculation formula for Net Income and CAD as
specified above.

 

  •  

Multiply the results by the weighting for each financial measure and sum the
results to determine the financial measures factor.

 

  •  

Using the factor, determine the financial measures payout using the table below,
interpolating values between the threshold, target and maximum levels.

 

     Threshold     Target     Maximum  

Factor

   85 %   100 %   120 %

Financial Payout

   20 %   100 %   200 %

 

  •  

Multiply the financial payout by the financial measures weighting to determine
the financial payout percentage.

 

  •  

Once the Committee has determined the strategic measures payout levels ranging
from 0% to 40%, add the strategic payout percentage results to the financial
payout percentage results to determine the CPF. Note: The strategic payout for
Corporate employees will be the average strategic payout results for Performance
Fibers, Real Estate and Forest Resources.



--------------------------------------------------------------------------------

Exhibit B

RAYONIER

ANNUAL CORPORATE BONUS PROGRAM

METHODOLOGY FOR COMPUTING THE

BUSINESS UNIT PERFORMANCE FACTOR

FOR THE 2009 PERFORMANCE PERIOD

 

2009 Performance Goals    Weighting

 

Financial Measures

 

  

 

80%

 

    

 

Operating Income vs.

Budget (weighted 50%)

 

  

 

OI divided by Budget OI

         

 

Business Unit CAD vs.

Budget (weighted 50%)

  

 

BU CAD divided by Budget BU CAD

Apply formula separately for actual cumulative BU CAD vs.

budget for each quarter ending 3/31, 6/30, 9/30 and 12/31 within

the Performance Period.

 

    

 

Strategic Measures (as reviewed and approved by the Committee)(1)

 

   20%

 

 

(1)

Strategic measures do not apply to non-core Business Unit Executives; therefore,
the financial metric weighting will be adjusted accordingly.

Computation of the Business Unit Payout Factor:

 

  •  

Apply the Performance Goal calculation formula for Net Income and CAD as
specified above.

 

  •  

Multiply the results by the weighting for each financial measure and sum the
results to determine the financial measures factor.

 

  •  

Using the factor, determine the financial measures payout using the table below,
interpolating values between the threshold, target and maximum levels.

 

     Threshold    Target    Maximum

Factor

   85%    100%    120%

Financial Payout

   20%    100%    200%

 

  •  

Multiply the financial payout by the financial measures weighting to determine
the financial payout percentage.

 

  •  

Once the Committee has determined the strategic measures payout level ranging
from 0% to 40%, add the strategic payout percentage results to the financial
payout percentage results to determine the BUPF.



--------------------------------------------------------------------------------

Exhibit C

RAYONIER

ANNUAL CORPORATE BONUS PROGRAM

TARGET BONUS FOR RAYONIER DESIGNATED EMPLOYEES

AS A PERCENT OF BASE SALARY*

 

Salary Grade

 

Bonus Target %

32   100 31   93 30   87 29   80 28   69 27   65 26   61 25   54 24   51 23   43
22   40 21   38 20   30 19   27 18   20 17   17 16   13 15   10

 

 

*

Year-end Base Salary or Performance Period ending base salary as may be
applicable.

 

Administration

December 2008